 


109 HR 367 IH: Teacher Recruitment and Retention Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 367 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To make permanent the teacher loan forgiveness provisions of the Teacher-Taxpayer Protection Act of 2003, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Teacher Recruitment and Retention Act of 2005. 
2.Extension of authoritySection 3(b) of the Taxpayer-Teacher Protection Act of 2004 is amended by striking paragraph (3). 
3.Expansion of loan forgiveness to certain special education personnel 
(a)FFEL loansSection 428J(g) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(g)) is amended by adding at the end the following new paragraph: 
 
(3)Treatment of speech-language pathologists as teachersFor the purposes of this section— 
(A)a speech-language pathologist who is employed full-time to perform services principally in a school described in subsection (b)(1)(A) shall be treated as employed full-time as a teacher in such school; 
(B)such a speech-language pathologist who has, at a minimum, a bachelor’s degree in speech-language pathology, or communication, sciences, and disorders, shall be treated as a highly qualified teacher for purposes of subsection (b)(1)(B); and 
(C)a speech-language pathologist who meets the requirements of subparagraphs (A) and (B) of this paragraph, shall be treated as a special education teacher whose primary responsibility is to provide special education to children with disabilities (as those terms are defined in section 602 of the Individuals with Disabilities Education Act)..  
 
